Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on November 11, 2020 has been received and fully considered.

Claims 1-20 are pending.

The disclosure is objected to because of the following informalities:
In paragraph [0025], line 12, the word “high” should be changed to ‘low’.  In paragraph [0025], line 14, the word “low” should be changed to –high--.
Appropriate correction is required.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-19 of U.S. Patent No. 10,847,221 (hereinafter U.S. Pat. No. ‘221). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 9-19 of U.S. Pat. No. ‘221 recite similar elements in claims 1-7, 9-20 of the present application.
Regarding claim 1 of the present application, claim 1 of U.S. Pat. No. ‘221 recites “A method, comprising: 
applying a first signal to a plurality of memory cells in a memory device, to adjust resistance values of the plurality of memory cells, wherein the first signal is configured for 
after applying the first signal, applying a second signal to the plurality of memory cells other than the first memory cell, to further adjust the resistance values of the plurality of memory cells other than the first memory cell, wherein the second signal is configured for controlling a second memory cell in the plurality of memory cells to have a second predetermined resistance value; and 
after applying the second signal, the first memory cell and the second memory cell storing data corresponding to the first predetermined resistance value and the second predetermined resistance value, respectively.”

Regarding claim 2 of the present application, claim 2 of U.S. Pat. No. ’221 recites “The method of claim 1, wherein 
a voltage level of the second signal is greater than a voltage level of the first signal, applying the first signal is performed to decrease the resistance values of the plurality of memory cells, and 
applying the second signal is performed to further decrease the resistance values of the plurality of memory cells other than the first memory cell.”

Regarding claim 3 of the present application, claim 3 of U.S. Pat. No. ‘221 recites “The method of claim 1, wherein 
applying the first signal is performed to increase the resistance values of the plurality of memory cells, and 
applying the second signal is performed to further increase the resistance values of the plurality of memory cells other than the first memory cell.”

claim 4 of the present application, claim 4 of U.S. Pat. No. ‘221 recites “The method of claim 1, further comprising: 
after applying the first signal and the second signal, when a resistance value of the first memory cell does not reach the first predetermined resistance value and/or a resistance value of the second memory cell does not reach the second predetermined resistance value,   	calculating differences between the resistance value of the first memory cell and the first predetermined resistance value, and/or between the resistance value of the second memory cell and the second predetermined resistance value, and 
based on the differences, applying corresponding signals to the first memory cell and/or the second memory cell, to further adjust the resistance values of the first memory cell and/or the second memory cell.

Regarding claim 5 of the present application, claim 5 of U.S. Pat. No. ‘221 recites “The method of claim 1, further comprising: 
after applying the first signal, before applying the second signal, performing no reading operation of retrieving a resistance value of the first memory cell for verification.”

Regarding claim 6 of the present application, claim 6 of U.S. Pat. No. ‘221 recites “The method of claim 1, wherein the first signal and the second signal are pulse signals, and a voltage level of the second signal is greater than a voltage level of the first signal.”

Regarding claim 7 of the present application, claim 7 of U.S. Pat. No. ‘221 recites “The method of claim 1, further comprising: 
applying a reading signal to the plurality of memory cells to verify levels of threshold voltages of the plurality of memory cells, wherein applying the first signal and applying the 

Regarding claim 9 of the present application, claim 9 of U.S. Pat. No. ‘221 recites “A method, comprising: 
writing first memory cells of a plurality of memory cells with a first group of pulses, wherein the first group of pulses are configured to decrease resistance values of the first memory cells and are configured with gradually increasing voltage levels within a first range;  and 
writing second memory cells of the plurality of memory cells with a second group of pulses, wherein the second group of pulses are configured to increase resistance values of the second memory cells and are configured with gradually increasing voltage levels within a second range, 
wherein the voltage levels within the second range are higher than the voltage levels within the first range.”

Regarding claim 10 of the present application, claim 10 of U.S. Pat. No. ‘221 recites “The method of claim 9, wherein writing the first memory cells with the first group of pulses comprises: 
writing the first memory cells with a first pulse in the first group of pulses;  and 
writing at least one memory cell in the first memory cells with a second pulse in the first group of pulses.”

Regarding claim 11 of the present application, claim 11 of U.S. Pat. No. ‘221 recites “The method of claim 10, wherein a voltage level of the first pulse is lower than a voltage level of the second pulse.”

Regarding claim 12 of the present application, claim 12 of U.S. Pat. No. ‘221 recites “The method of claim 10, wherein 
writing the first memory cells with the first pulse is performed to decrease resistance values of the first memory cells, and 
writing the at least one memory cell with the second pulse is performed to further decrease a resistance value of the at lease on memory cell.”

Regarding claim 13 of the present application, claim 13 of U.S. Pat. No. ‘221 recites “The method of claim 9, wherein writing the second memory cells with the second group of pulses comprises: 
after writing the second memory cells with a first pulse in the second group of pulses, writing at least one memory cell in the second memory cells with a second pulse in the second group of pulses.”

Regarding claim 14 of the present application, claim 14 of U.S. Pat. No. ‘221 recites “The method of claim 13, wherein a voltage level of the first pulse is lower than a voltage level of the second pulse.:

Regarding claim 15 of the present application, claim 15 of U.S. Pat. No. ‘221 recites “A memory device, comprising: 
a plurality of memory cells;  and 
a write circuit coupled to the plurality of memory cells, wherein the write circuit is configured to write, with first pulse signals, the plurality of memory cells, to adjust resistance values of the plurality of memory cells, and further configured to write, with at least one second 

Regarding claim 16 of the present application, claim 16 of U.S. Pat. No. ‘221 recites “The memory device of claim 15, further comprising: 
a read circuit coupled to the plurality of memory cells, wherein the read circuit is configured to sense, with a reading voltage, current levels of the plurality of memory cells in order to read data stored in the plurality of memory cells.”

Regarding claim 17 of the present application, claim 17 of U.S. Pat. No. ‘221 recites “The memory device of claim 16, further comprising: 
a pulse counter circuit coupled to the write circuit, wherein the pulse counter circuit is configured to generate, based on differences of predetermined resistance values with resistance values of the plurality of memory cells, counter values for generating the first pulse signals and the at least one second pulse signal.”

Regarding claim 18 of the present application, claim 19 of U.S. Pat. No. ‘221 recites “The memory device of claim 15, further comprising: 
a row selection circuit coupled to word lines that are coupled to the plurality of memory cells, wherein the row selection circuit is configured to select memory cells in the plurality of memory cells, to be written by the first pulse signals and/or the at least one second pulse signal through corresponding word lines in the word lines;  and 
a column selection circuit coupled to bit lines that are coupled to the plurality of memory cells, wherein the column selection circuit is configured to select at least one of the bit lines in order to transmit currents in response to the resistance value of the plurality of memory cells.”

claim 19 of the present application, claim 7 of U.S. Pat. No. ‘221 recites “The method of claim 1, further comprising: 
applying a reading signal to the plurality of memory cells to verify levels of threshold voltages of the plurality of memory cells, wherein applying the first signal and applying the second signal are performed according to the verified levels of threshold voltages of the plurality of memory cells.”

Regarding claim 20 of the present application, claim 18 of U.S. Pat. No. ‘221 recites “The memory device of claim 15, wherein each of the plurality of memory cells comprises: 
a resistor comprising a phase-change material, wherein data stored in each of the plurality of memory cells corresponds to a resistance value presented by the resistor;  and 
a switch coupled to the resistor and configured to be controlled by one of the first pulse signals and/or the at least one second pulse signal in order to conduct a current flowing through the resistor.”

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHEN et al. ‘119, LEE et al., and CHEN et al. ‘278 are cited to show memory devices includes transistor coupled to resistor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827